Citation Nr: 0200687	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  97-26 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an earlier effective date earlier than May 
8, 1989, for the award of death pension benefits. 

(The issue of whether an overpayment of death pension 
benefits in the amount of $2,832 was properly created, is the 
subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Robert L. Dennis, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  He died on December [redacted], 1980.  The appellant 
is the surviving spouse of the deceased veteran.

The issue of service connection for the cause of the 
veteran's death comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 1998, the Board 
remanded the case to the RO for additional development.  

The Board notes that the appellant initially raised the issue 
of entitlement to an effective date earlier than May 8, 1989, 
for the award of death pension benefits at a personal hearing 
before the undersigned Board Member in April 1998.  A copy of 
the transcript of that hearing is of record.

The RO addressed the issue in an October 1999 statement of 
the case and the appellant perfected her appeal by 
correspondence received at the RO on October 27, 1999.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  VA regulations have also been 
revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The revised duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Further, while the appellant submitted copies of private 
medical records dated from March 1979 to August 1980, the 
Board finds that statements made by the veteran's private 
physician, Dr. E.W.W., in a May 1997 affidavit indicate 
additional medical records exists which are necessary for an 
adequate determination of the matter on appeal.  The Board 
notes that Dr. E.W.W. stated he had been the veteran's 
attending and referring physician from 1978 until his death 
in 1980 but that copies of his actual treatment records have 
not been submitted.  

Dr. E.W.W. also stated that the veteran had been treated in 
1980 at Lawnwood Hospital in Fort Pierce, Florida, at H.H. 
Raulerson Jr. Memorial Hospital in Okeechobee, Florida, at 
Martin Memorial Hospital in Stuart, Florida, and at Shands 
Teaching Hospital.  While copies of some of the veteran's 
hospital treatment records have been submitted, in light of 
the complex medical issue involved in this case the Board 
finds an attempt to obtain copies of the complete records 
from Dr. E.W.W. and the identified private medical facilities 
is required prior to appellate review.

The Board notes the veteran's death certificate reflects that 
the immediate cause of death was anoxia due to acute 
pulmonary arrest as a consequence of a cerebrovascular 
accident (CVA).  The interval between the onset of each of 
the foregoing (i.e., anoxia, acute pulmonary arrest, and CVA) 
was minutes.  Another significant factor contributing to 
death but not related to the immediate cause of death was a 
recent skull fracture with subdural hematoma.  In his May 
1997 affidavit Dr. E.W.W. noted that he had completed the 
veteran's death certificate in December 1980; however, he 
subsequently stated that it was his opinion that the 
veteran's primary cause of death was chronic obstructive 
pulmonary disease (COPD).  

The Board further observes that COPD was not listed as a 
cause or a significant factor of the veteran's death on the 
December 1980 death certificate and that Dr. E.W.W.'s 
May 1997 statement included no medical rationale to support 
his conclusion that COPD was the primary cause of the 
veteran's death regardless of any co-existing conditions.  
Therefore, the Board finds the RO should assist the claimant 
in obtaining evidence necessary to substantiate the claim by 
contacting Dr. E.W.W. and requesting that he provide an 
explanation as to why COPD was not listed on the original 
death certificate and for a statement of the medical 
rationale supporting his May 1997 conclusion.

Further, the appellant submitted statements in February 2001 
claiming that within 45 days of the veteran's death she had 
submitted an application on a form jointly prescribed VA and 
the Secretary of Health, Education, and Welfare for Social 
Security Administration (SSA) benefits.  She contends she is 
therefore entitled to an effective date from the date of the 
veteran's death on December [redacted], 1980.

VA regulations in 1980 provided that an application on a form 
jointly prescribed by the VA and the Secretary of Health, 
Education, and Welfare filed with SSA on or after January 1, 
1957, would be considered a claim for death benefits and to 
have been received by VA as of the date of receipt by SSA.  
38 C.F.R. § 3.153 (1980).  The Board notes, however, that the 
appellant's SSA records demonstrating the form she used in 
her application and when her application was actually 
received by SSA are not of record.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be requested to 
identify all sources of medical treatment 
received by the veteran.  Of most 
interest would be records of treatment he 
received during the period from 1975 
until his death in 1980.  The RO should 
specifically request information 
concerning records of the veteran's 
treatment provided by Dr. E.W.W. and of 
his hospital treatment in 1980 at 
Lawnwood Hospital in Fort Pierce, 
Florida, at H.H. Raulerson Jr. Memorial 
Hospital in Okeechobee, Florida, at 
Martin Memorial Hospital in Stuart, 
Florida, and at Shands Teaching Hospital.  

The RO should obtain any necessary 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should contact Dr. E.W.W. and 
request that he provide an explanation as 
to why COPD was not listed on the 
original death certificate and request 
that he provide a statement as to the 
medical rationale supporting his May 1997 
conclusion that COPD was the primary 
cause of the veteran's death regardless 
of any co-existing conditions.  A copy of 
the RO's correspondence concerning this 
request and any response received should 
be associated with the claims folder.

3. The RO also should obtain, through 
official channels, the date on which the 
appellant first filed her claim for SSA 
benefits.  If possible, a copy of that 
application should be obtained for 
inclusion in the record.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  Any 
appropriate adjustment in the effective 
date of the appellant's award for death 
pension benefits should be accomplished.

6.  If any determination remains adverse 
to the appellant, she and her attorney 
should be furnished a supplemental 
statement of the case, containing a 
recitation of pertinent evidence and 
citations to the relevant law and 
regulations, to include 38 C.F.R. § 3.153.  
A reasonable period of time should be 
provided for response.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




